Citation Nr: 0602237	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for post-
traumatic stress disorder and diabetes mellitus.  

The RO in a subsequent August 2005 rating decision granted 
service connection for post-traumatic stress disorder.  That 
decision has resulted in there being no case or controversy 
as to that issue.  Therefore, it is moot.  Aronson v. Brown, 
7 Vet. App. 153, 155 (1994).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for diabetes 
mellitus.  He has asserted that as a Vietnam veteran service 
connection for diabetes mellitus should be granted based on 
presumptive service connection.  38 C.F.R. §§ 3.307, 3.309 
(2005).  The pivotal issue in the case is whether the veteran 
has service in the Republic of Vietnam as defined by the 
regulation.  The regulation defines "service in the Republic 
of Vietnam" as follows:

"Service in the Republic of Vietnam" 
includes service in the waters offshore 
and service in other locations if the 
conditions of service involved duty or 
visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii)(2005).  

The veteran's DD Form 214N indicates he was awarded a Vietnam 
Service Medal and a Vietnam Campaign Medal.  The veteran's 
last duty assignment was aboard the USS Lloyd Thomas.  His 
service personnel records included an Itinerary of the 1970-
1971 Westpac Cruise of the USS Lloyd Thomas.  The destroyer 
was in operations in the Vietnam Combat zone from September 
7-11, 1970, from September 28 to October 8, 1970, from 
November 9-28, 1970, from December 8-28, 1970, and from 
January 16 to February 11, 1971.  The veteran was noted to 
have been aboard for the full deployment.  

In July 1997, the General Counsel of VA interpreted the 
regulations as indicating that service on a deep-water naval 
vessel in the waters off the shore of the Republic of Vietnam 
did not constitute service in the Republic of Vietnam for the 
purposes of 38 U.S.C.A. § 101(29)(A).  The regulatory 
definition in 38 C.F.R. § 3.307(a)(6)(iii), which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic, requires that an individual actually have been 
present within the boundaries of the Republic to be 
considered to have served there, through the inclusion of the 
requirement for duty or visitation in the Republic.  
VAOPGCPREC 27-97.  In an earlier opinion, the GC had 
explained why "service in Vietnam" was required for 
application of 38 C.F.R. § 3.313.  VAOPGCPREC 7-93.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2005.  The veteran did not 
assert that the USS Lloyd Thomas docked in Vietnam.  He 
stated he had actually stepped foot in Vietnam on only one 
occasion.  He said the destroyer was gunfire support for the 
1st Australian division.  As part of a goodwill mission 
members of the Australian division and crew members from the 
destroyer were taken by helicopter to visit each other.  (T-
3).  An Australian helicopter would land aboard ship and then 
take crewmembers to spend the night in their camp.  (T-4).  
The destroyer was stationed in the Tonkin Gulf.  

The veteran has submitted a history of the USS Lloyd Thomas 
(DD764) from the USS Joseph P. Kennedy, Jr., DD 850 Destroyer 
Museum.  It reveals the destroyer was positioned as naval 
gunfire support off the Republic of Vietnam and on January 
1971 was deployed for the second time to the 7th fleet.  It 
operated in the Gulf of Tonkin.  

While the evidence currently of record clearly indicates the 
veteran's destroyer served in the waters offshore of the 
Republic of Vietnam, and that the veteran's assertion he set 
foot in Vietnam is therefore plausible, there is nothing that 
verifies the veteran actually visited within the country.  

The Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4.24(e), Verifying Vietnam 
Service for Claims Involving Exposure to Herbicide Agents, 
provides as follows:

A veteran must have actually served on 
land within the Republic of Vietnam (RVN) 
to qualify for the presumption of 
exposure to herbicides 38 C.F.R. 
§ 3.307(a)(6).  The fact that a veteran 
has been awarded the Vietnam Service 
Medal does not prove that he or she was 
"in country."  Service members who were 
stationed on ships offshore, but never 
set foot in-country, were sometimes 
awarded the Vietnam Service Medal.  

If a veteran claims service connection 
for exposure to herbicide agents, and 
alleges service on a ship in the waters 
offshore of Vietnam, review the record 
for evidence that the ship was in the 
waters off Vietnam and that the veteran's 
service involved duty or visitation on 
land.  If the veteran cannot produce 
evidence of this, request verification 
from the service department.  Contact 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) only after the 
veteran and service department have been 
unable to determine such service.  

(The Board notes the name of USASCRUR has been changed to 
U.S. Army and Joint Services Records Research Center (JSRRC).  
While the RO did request the veteran's service personnel 
records, no request has been made of the service department 
or to JSRRC to verify the veteran actually visited the 
Republic of Vietnam, as instructed in M21-1.  The claim must 
be remanded to request verification from the service 
department and/or JSRRC.  

In addition, the Board noted that the visitation to the 
Republic of Vietnam described by the veteran was not a social 
visit or casual contact, but a mission that was officially 
sponsored and supported between the U. S. Navy and the 
Australian 1st Division.  The veteran reported that he 
participated only once, but inferred that exchanges had 
occurred on several occasions.  It is not unreasonable to 
assume that such exchanges would have been within the 
knowledge of the commanding officers of the destroyer.  The 
records in the claims folder include the names of two of the 
commanding officers of the USS Lloyd during the time period 
in question.  The history reveals that Commander Leo P. Brown 
was relieved of his command of the USS Lloyd Thomas in 
September 1971.  In addition, the veteran's service personnel 
records indicate that Lieutenant Commander R. F. Schultz was 
the Executive Officer of the USS Lloyd Thomas in February 
1971.  Either of these officers may be able to provide 
verification that such exchanges took place.  The service 
department may be able to provide information as to their 
current addresses or forward VA's request to the officers.  

The Board also wishes to notify the veteran and his 
representative that the United States Court of Appeals for 
Veterans Claims (Court) has scheduled oral argument in Haas 
v. Nicholson, No. 04-0491.  As Haas involves the 
interpretation of "service in the Republic of Vietnam" 
within the meaning of the regulations, the Court's decision 
may have a significant impact on the veteran's claim.  

The claim is remanded for the following:

1.  VA should request that the U. S. Navy 
verify whether there were exchanges of U. 
S. Navy personnel between the USS Lloyd 
Thomas and the Australian 1st Division, 
during the following periods from 
September 7-11, 1970, from September 28 
to October 8, 1970, from November 9-28, 
1970, from December 8-28, 1970, and from 
January 16 to February 11, 1971.  The 
request should be sent to the Naval 
Historical Center, Ships History Branch, 
Washington Navy Yard, 901 M St. SE, 
Washington, DC 20374-5060.  A copy of the 
Itinerary of the 1970-1971 Westpac Cruise 
of the USS Lloyd Thomas, contained in the 
veteran's service personnel records, and 
a copy of this remand should accompany 
the request.  

2.  VA should contact the service 
department and ask if the department is 
able to provide a current address or to 
forward mail to either Commander Leo P. 
Brown and/or Lieutenant Commander R. F. 
Schultz, who served aboard the USS Lloyd 
Thomas during 1970 and 1971.  The request 
should include a letter addressed to the 
officers asking if they recall that there 
were exchanges of personnel between the 
USS Lloyd Thomas and the Australian 1st 
Division.  And if so, whether those 
exchanges involved the sailors visiting 
the camp of the Australian 1st Division 
within the Republic of Vietnam.  A copy 
of this remand should be enclosed with 
the letter.  

3.  VA should request from the National 
Records and Archives Administration the 
deck logs of the USS Lloyd Thomas during 
the following periods from September 7-
11, 1970, from September 28 to October 8, 
1970, from November 9-28, 1970, from 
December 8-28, 1970, and from January 16 
to February 11, 1971.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


